Case 2:18-cv-07480-JAK-MRW Document 218-4 Filed 12/20/19 Page 1 of 3 Page ID
                                 #:6156



  1 Mark T. Drooks – State Bar No. 123561
       mdrooks@birdmarella.com
  2 Paul S. Chan – State Bar No. 183406
       pchan@birdmarella.com
  3 Gopi K. Panchapakesan – State Bar No. 279586
       gpanchapakesan@birdmarella.com
  4 Jonathan M. Jackson – State Bar No. 257554
       jjackson@birdmarella.com
  5 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
    DROOKS, LINCENBERG & RHOW, P.C.
  6 1875 Century Park East, 23rd Floor
    Los Angeles, California 90067-2561
  7 Telephone: (310) 201-2100
    Facsimile: (310) 201-2110
  8
    Attorneys for Defendant Herbalife
  9 International of America, Inc.
 10
 11                              UNITED STATES DISTRICT COURT
 12               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 13
 14 MICHAEL LAVIGNE, et al.,                       CASE NO. 2:18-cv-07480-JAK (MRWx)
 15                     Plaintiffs,                DECLARATION OF TOMMY
                                                   GIOIOSA IN SUPPORT OF
 16               vs.                              HERBALIFE’S OPPOSITION TO
                                                   PLAINTIFFS’ MOTION FOR CLASS
 17 HERBALIFE LTD., et al.,                        CERTIFICATION
 18                     Defendants.                Date: February 10, 2020
                                                   Time: 8:30 A.M.
 19                                                Crtrm.: 10B
 20                                                Assigned to Hon. John A. Kronstadt
 21
 22
 23
 24
 25
 26
 27
 28
      3622729.6
                                      DECLARATION OF TOMMY GIOIOSA
Case 2:18-cv-07480-JAK-MRW Document 218-4 Filed 12/20/19 Page 2 of 3 Page ID
                                 #:6157


                                DECLARATION OF TOMMY GIOIOSA
  2               I, Tommy Gioiosa declare as follows:

  3               1.    I have personal knowledge of the facts set forth herein, which are known by
  4 me to be true and correct, and if called as a witness, I could and would competently testify
  5 thereto.

  6               2.    I have worked as an Herbalife distributor since 1992 in and near the
  7 Orlando Florida area. I have always been an independent contractor, and have never been
  8 an Herbalife employee.

  9               3.    In my years an Herbalife distributor I have had the opportunity to help plan,
 10 organize and attend dozens of Success Training Seminars (STSs). These independent
 II   events are planned and organized by an organizing committee of local Herbalife
 12 distributors, not by Herbalife. The distributor planning committee is responsible for
 13 planning nearly all aspects of the events, including the location, timing and pricing of the
 14 STSs; it pays for all expenses related to the STSs; it selects the speakers for the STSs; and
 J5   takes primary responsibility for the marketing and advertising for the STSs. From my
 16 experience, Herbalife sonly role with STSs is to provide Herbalife product and some
 17 Herbalife banners or other branded material to be displayed at the STSs.

 18               4.     Herbalife does not script out ' or set the content of the STSs. In my
 19 experience the STSs I have helped organize do not rely on pre-set Herbalife agendas or
 20 scripts, and to my knowledge we as distributors are not required to use any company
 21   agenda or script in the STS. When I have spoken at STS events, I have not followed any
 22 script from Herbalife. Speaker presentations at STSs are not submitted to Herbalife for
 23 review in advance. In my experience, decisions about the content of speaker and training
 24 sessions at the STSs are made by the local distributor planning committee.

 25               5.    STSs generally seek to educate attendees about the Herbalife business
 26 opportunity and provide training and advice about how to pursue that opportunity. But in
 27 my experience, each STS is different in terms of the individuals who may give
 28 testimonials the specific speakers who provide presentations and the specific training
      J6215ss.1                                        J
                                       DECLARATION OF TOMMY GIOIO A
Case 2:18-cv-07480-JAK-MRW Document 218-4 Filed 12/20/19 Page 3 of 3 Page ID
                                 #:6158


  1 given to attendees. When I speak at STSs I do not give the same scripted speech each

  2 time. My practice to change or adapt at least portions of my presentations based upon the

  3 audience I am speaking to, and the subject areas where I have been asked to provide

  4 training.

  5                6.    As an Herbalife distributor I know that I am obligated to follow the code of

  6 conduct and rules set forth in the Herbalife Sale & Marketing Plan. My understanding is

  7 that these rules prohibit false or misleading statements about the HerbaJjfe business

  8 opportunity, and using certain types of business methods in pursuing the opportunity. The

  9 rules also make clear to distributors that success within Herbalife is not guaranteed. In my

 IO experience Herbalife has always been serious about requiring that distributors comply
 11   with these rules and this code of conduct, and Herbalife expects distributors to act ethkally

 12 and follow the rules in pursuing their Herbalife business opportunjty.
 13                 I declare under penalty of perjury under the laws of the Uruted States of America
 14 that the foregoing is true and correct.
 15

 16
 17
 18

 19

 20
 21

 22

 23
 24
 25
 26
 27

 28
      3621585. I
                                                        2
                                        DECLARATION OF OMMY GlOIOSA
